IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 129 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
PHIL WILLIAM FINN, JR.,                        :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Application for Appointment of Counsel

are DENIED.